ON MOTION FOE REHEARING.
Per Curiam.
In overruling the motion fot rehearing in this case the court will not undertake to elaborate the rulings made in the opinion and headnotes constituting the decision in the case as handed down, but will add, in view of the contention made in the motion for rehearing that the decision in this case is in conflict with a ruling adverse to the plaintiffs in error in the case of Lane v. Tarver, 153 Ga., supra, that the court in that case was passing upon exceptions made by Mrs. Hudspeth, the widow of the testator, who was the life-tenant and had the enjoyment of the property and the income therefrom during her life. In the present case the defendants in error were the remaindermen and occupied a different position, relatively to expenditures made and funds invested in conducting farming operations, from that which was occupied by the widow, who not only knew that the executor was conducting such farming operations and allowed them to be carried on without objection, but who was entitled to the benefit of the successful conduct of such farming operations. The ruling adverse to the life-' tenant, upon the claim for the funds invested and expended in conducting the farming operations referred to, did not require a ruling adverse to the remaindermen, who were interested, not in the income from the estate, but in the corpus of the estate, upon the termination of the life-estate.